DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 8/31/2021. Claims 1-12, 15-16, 20-26 are pending and have been examined. Claims 13-14, 17-19 are cancelled. 
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-12, 15-16, 20-26 are allowable. The following is the examiner’s statement of reason for allowance:   
The closest prior art of record cited are: Kishi, et al. (US 20120224703; Title: Audio coding device, audio coding method, and computer-readable recording medium storing audio coding computer program), Johnston (US 5285498; Title: Method and apparatus for coding audio signals based on perceptual model), Villemoes (US 20130218579; Title: Time Warped Modified Transform Coding of Audio Signals), Adami, et al., “TRANSIENT-TO-NOISE RATIO RESTORATION OF CODED APPLAUSE-LIKE SIGNALS,” 2017 IEEE Workshop on Applications of Signal Processing to Audio and Acoustics” and Kuntz, "The Transient Steering Decorrelator Tool in the Upcoming MPEG Unified Speech and Audio Coding Standard," AES Convention, 2011.
Details of the previous rejections under 35 USC 103 can be found in the previous Office action.
None of the references either alone or in combination teaches the specific limitations stated in the amended claims. 
This quantization mode may be5 referred to as constant SNR mode or constant SNR quantization mode. Applying the constant SNR over frequency may involve (e.g., relate to) noise shaping (e.g., quantization noise shaping). This may in turn involve appropriate selection or modification of quantization parameters (e.g., quantization step sizes, masking thresholds) .. quantization may be performed in accordance with a perceptual model (e.g.,10 psychoacoustic model) ..” It is unclear why a quantization scheme based on psychoacoustic masking (which was taught by the cited references) would be named or equated to a constant SNR quantization mode (which was not taught by the cited references).
[Specification] also states “a measure of sparsity (such as the form factor, the perceptually weighted form factor, or an estimated number of frequency coefficients (frequency lines) that are not quantized30 to zero) above a certain threshold may be indicative of dense transient events in the audio signal ..” However, there is no definition in the Specification for “form factor.” In fact, “dense transient” is also not defined (other than some examples given) to be distinctive from other audio transients (of which the detection was taught by the cited references).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		9/5/2021
Primary Examiner, Art Unit 2659